                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

 MICHAEL POSTAWKO, et al.,                           )
                                                     )
         Plaintiffs,                                 )
                                                     )   CASE NO. 2:16-CV-04219-NKL
 v.
                                                     )
 MISSOURI DEPARTMENT OF                              )
 CORRECTIONS, et al.,                                )
                                                     )
         Defendants.                                 )


ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT,
         SETTING HEARING, AND DIRECTING CLASS NOTICE

       This matter comes before the Court on the parties’ Joint Motion for Preliminary Approval

of Class Action Settlement (the “Joint Motion”). The parties request this Court’s preliminary

approval of a Private Settlement Agreement (the “Agreement”) reached between Defendants and

the Class certified by the Court of inmates in the custody of the Missouri Department of

Corrections (“MDOC”). Specifically, in their Joint Motion, the parties request that the Court:

       (a) preliminarily approve the Agreement;

       (b) authorize and approve the form and manner of a Notice of Proposed Settlement, Right

to Objection, and Fairness Hearing in Class Action Lawsuit (the “Notice”) to be sent to Class

members;

       (c) set the deadline for written submissions by Class members, who wish to be heard in

favor of or in objection to the Agreement;

       (d) set a due date for briefs in support of approval of the Agreement; and

       (e) set the date for a fairness hearing in accordance with Rule 23(e).




        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 1 of 50
       The Court has preliminarily reviewed and evaluated the proposed Agreement and finds that

it falls within the range of fairness, reasonableness, and adequacy so as to warrant the Court’s

preliminary approval. Accordingly, the Joint Motion is GRANTED and the Court orders as

follows:

       1.       Preliminary Approval of the Agreement and Distribution of Notice

       Taking into account the applicable legal standards, the Court finds that the Agreement is

worthy of the Class’s consideration. It falls within the range of possible approval, as required by

Rule 23. The Court therefore grants preliminary approval of the Agreement; approves the Notice,

a copy of which is attached to this order, and orders that the Notice be directed to Class members

as set forth below; and orders a hearing to be scheduled, as provided below, to ascertain whether

the proposed Agreement meets the standards required for final approval under Rule 23(e).

       2.       Fairness Hearing

       A hearing shall be held in Courtroom 4A at the Christopher S. Bond U.S. Courthouse,

Jefferson City, Missouri 65101 at 10:00 A.M. on October 28, 2020, to consider whether the

proposed Agreement is fair, reasonable, and adequate and should receive the Court’s final approval

pursuant to Rule 23(e).

                a.     Statements of support, objections, or comments by Class members

regarding the proposed Agreement will be considered if submitted by U.S. Mail on or before

October 12, 2020 to:

                          Clerk of Court, United States District Court
                     RE: Postawko v. MDOC, Case No. 2:16-CV-4219-NKL
                               Christopher S. Bond Court House
                                       80 Lafayette Street
                                   Jefferson City, MO 65101

                b.     Notwithstanding the direction that statements should be sent to the Court,

counsel for the Class will provide counsel for Defendants any statements of support, objections,


                                        2
           Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 2 of 50
or comments received from Class members, or any other person, entity, or interested party

regarding the proposed Agreement within five days of receipt.

               c.     Counsel for the Class and for Defendants shall be prepared at the hearing to

respond to any objections filed by Class members, or their legal representatives, and to provide

other information, as appropriate, bearing on why the Agreement should be approved.

               d.     Briefs in support of final approval of the Agreement shall be due October

26, 2020.

       3.      Notice to Class Members

       The Notice, in the form attached hereto as Exhibit A, is approved. Nothing in this order

requires Defendants to respond or provide legal advice to any Class member, or any other person

or entity in connection with the Agreement. Defendants may refer any outside inquiries or

questions about the Agreement to Class Counsel.

       On or before September 8, 2020, Defendants shall, at their sole expense, take the following

steps to notify Class members of the proposed Agreement, as follows:

               a.     Defendants shall provide a hard copy of the Notice to each member of the

Class, based on the August 2020 HCV Master List, actually in MDOC custody when the Notice is

distributed, i.e., each person in the custody of MDOC who has tested positive for HCV but has not

received treatments with DAA drugs;

               b.     Defendants shall post a copy of the Notice and proposed Agreement in one

or more locations within each MDOC facility where inmates frequently congregate, e.g., housing

and medical units;

               c.     Defendants shall make a copy of the Notice and proposed Agreement

available in the library of each MDOC facility which possess a library;




                                     3
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 3 of 50
               d.      Defendants shall announce the availability and locations of Notices on the

MDOC internal television system; and

               e.      For inmates confined to specialty housing units within MDOC (such as

restrictive housing, crisis cells, or medical isolation), Defendants shall offer to provide or allow an

inmate to review a copy of the Notice and proposed Agreement.

       Defendants will provide Class Counsel with a copy of the August 2020 HCV Master List

marked as “Attorneys’ Eyes Only” pursuant to the Joint Stipulated Protective Order (Doc. 168)

upon commencing distribution of the Notice.

       Defendants will file with the Court, on or before September 10, 2020, an affidavit certifying

compliance with the notice requirements of this order.



       IT IS SO ORDERED.

                                                       s/ Nanette K. Laughrey______
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge
Dated: August 25, 2020
Jefferson City, Missouri




                                     4
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 4 of 50
           EXHIBIT A




Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 5 of 50
                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

MICHAEL POSTAWKO, et al.,                                    )
                                                             )
                          Plaintiffs,                        )
                                                             )
        v.                                                   )       No. 2:16-CV-4219-NKL-P
                                                             )
MISSOURI DEPARTMENT OF                                       )
CORRECTIONS, et al.,                                         )
                                                             )
                          Defendants.                        )

             NOTICE OF PROPOSED SETTLEMENT, RIGHT TO OBJECT,
              AND FAIRNESS HEARING IN CLASS ACTION LAWSUIT

To:              All those individuals in the custody of MDOC, now or in the
                 future, who have been, or will be, diagnosed with chronic
                 [hepatitis C virus (HCV)], as that term is defined medically,
                 but who are not provided treatment with direct acting antiviral
                 drugs (DAAs).
       You are a member of the Class affected by this lawsuit. This is a Court-ordered
Notice. The purpose of this Notice is to inform you of a proposed settlement in the
lawsuit, including your right to provide any favorable comments or objections to the
proposed settlement, and the upcoming fairness hearing where the Court will consider the
proposed settlement.
       Please read this Notice carefully, as your rights may be affected by this proposed
settlement agreement.
                            1.      WHAT IS THIS LAWSUIT ABOUT?
       This is a class action lawsuit pending in federal district court. The case is known
as Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL. The people who sued are
called the Plaintiffs, and the people they sued are called the Defendants. In this case, the
Defendants are the Missouri Department of Corrections (MDOC) and its private medical
provider, Corizon LLC (Corizon).
      The plaintiffs filed this lawsuit on July 14, 2016. Plaintiffs seek relief from the
Defendants’ policies and practices regarding the treatment of Missouri inmates who have
chronic hepatitis C.

Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit   1
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 6 of 50
      The Centers for Disease Control and Prevention provides the following
explanation of hepatitis C:
                 Hepatitis C is a liver infection caused by the hepatitis C virus
                 (HCV). Hepatitis C is a blood-borne virus. Today, most people
                 become infected with the hepatitis C virus by sharing needles
                 or other equipment to inject drugs. For some people, hepatitis
                 C is a short-term illness but for 70%–85% of people who
                 become infected with the hepatitis C virus, it becomes a long-
                 term, chronic infection. Chronic hepatitis C is a serious
                 disease than can result in long-term health problems, even
                 death. Many people might not be aware of their infection
                 because they are not clinically ill.1
       The lawsuit seeks injunctive relief. It does not seek money damages on behalf of
the entire Class. Instead, it seeks injunctive relief. “Injunctive relief” means a court order
that prohibits the Defendants from doing something and/or directs the Defendants to do
something.
                         2.      WHY AM I RECEIVING THIS NOTICE?
       The Court has certified this lawsuit as a class action and decided that everyone
who fits the definition of the Class is a Class Member. The Class is defined as:
                 All those individuals in the custody of MDOC, now or in the
                 future, who have been, or will be, diagnosed with chronic
                 HCV, as that term is defined medically, but who are not
                 provided treatment with direct acting antiviral drugs (DAAs).
If you fit this definition, you are automatically a Class Member and do not need to take
any further action to be a part of this lawsuit. Since the lawsuit seeks only injunctive
relief, you cannot opt out of the Class.
       You are receiving this Notice because there is a proposed settlement on behalf of
the entire Class, and you now have the chance to tell the Court whether you agree or
disagree, if you wish.
            3.       WHAT DOES THE PROPOSED SETTLEMENT PROVIDE?
        The proposed settlement is summarized as follows:



1
 Centers for Disease Control and Prevention, Hepatitis C,
https://www.cdc.gov/hepatitis/hcv/index.htm
Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit     2
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 7 of 50
       (1)     Defendants agree to conduct opt-out antibody testing for all inmates at
intake. beginning July 1, 2020. This means that all inmates will automatically be tested
for hepatitis C, unless they affirmatively choose not to be tested.
        (2)    Defendants agree to immediately conduct RNA testing for those inmates
with positive antibody tests. An antibody test determines whether you have, at any time,
been infected with the hepatitis C virus; the RNA test confirms whether the infection is
active, or has cleared. If the RNA test is positive, the inmate will be enrolled in the
hepatitis C chronic care clinic.
      (3)     Defendants agree to conduct RNA testing with the next scheduled blood
draw for every inmate with a positive antibody test who has not yet received an RNA test
and will provide the inmate with a copy of their test results either on paper or via tablet.
        (4)    Defendants will provide educational materials to inmates regarding the
virus and Defendants’ policies and procedures for treating hepatitis C, and will display
posters that encourage HCV testing that will be posted on bulletin boards within the
facilities and on the offender television network.
      (5)     Between now and June 30, 2021, Direct Acting Antiviral (“DAA”)
treatment will be provided to Class Members as follows:
                 (a) Corizon, the current MDOC medical services vendor, will complete
                     DAA treatment of all Priority 1 inmates identified as of January 1, 2021
                     (as defined by the Federal Bureau of Prisons (“FBOP”) Guidance2; the
                     current version of the Guidance defining Priority groups is attached here
                     as Exhibit A).
                 (b) Corizon will treat at least 15 inmates in a given quarter through the end
                     of its contract on June 30, 2021. If all Priority 1 inmates are treated
                     before June 30, 2021, Corizon will proceed to treat Priority 2 inmates,
                     followed by Priority 3 inmates.
        (6)    A new medical services contract will begin on July 1, 2021. The State of
Missouri will require that the next MDOC medical services vendor agree to the following
for the duration of the contract (July 1, 2021 through June 30, 2028):
                 (a) The vendor must conduct opt-out antibody testing for all inmates at
                     intake and immediate RNA testing for all inmates with positive


2
 The current FBOP Guidance is also available online at
https://www.bop.gov/resources/pdfs/hcv_infection_20180906.pdf . Any updates to the Guidance
should be posted to FBOP’s “Health Management Resources” page, available at
https://www.bop.gov/resources/health_care_mngmt.jsp.

Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit     3
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 8 of 50
                     antibody tests. If the RNA test is positive, the inmate will be enrolled in
                     the HCV chronic care clinic.
                 (b) The vendor must spend at least $7 million per each fiscal year on DAA
                     medications, and must treat all Priority 1 inmates (as defined by the
                     FBOP Guidance) regardless of whether those costs are in excess of $7
                     million.
                 (c) Inmates will be treated based upon FBOP Guidance, including
                     Guidance regarding who receives treatment first and the
                     recommendation that an inmate have at least 181 days remaining on
                     his/her sentence to receive treatment. Those inmates that are HCV
                     positive but are unable to be treated due to time remaining on their
                     sentences will be provided referral information as part of reentry. If the
                     FBOP Guidance is updated, the vendor will be required to follow the
                     newest FBOP Guidance for treatment.
                 (d) The vendor will conduct a liver ultrasound every 6 months for all
                     Priority 1 inmates as part of their Cirrhosis Chronic Care Clinic.
      (7)   Defendants will provide Plaintiffs’ counsel with quarterly reports regarding
compliance with the agreement.
        (8)      On-site medical staff will receive education/training regarding hepatitis C.
      (9)    Defendants will pay attorneys’ fees and expenses to Class Counsel of
$375,000 as well as reimburse Plaintiffs’ counsel for certain mediation expenses.
        If you would like to obtain a full copy of the proposed settlement agreement,
please contact Class Counsel. Their contact information is in Section 5, below. You can
also see the entire proposed settlement agreement at Class Counsel’s website: <insert
link>. The settlement agreement will be posted no later than <date>. In addition, a copy
of the settlement agreement will be available in the library of each MDOC facility.
Please do not call District Judge Nanette K. Laughrey or the Clerk of the Court
regarding the settlement agreement or this case.
                                   4.      WHAT HAPPENS NEXT?
        Before this proposed settlement agreement can be approved, the Court must
conduct a fairness hearing. The Court has scheduled a fairness hearing for DATE in
LOCATION. Following that hearing, the Court will decide whether or not it will
approve the proposed settlement agreement. The settlement may be approved only if it is
fair, reasonable, and adequate to the Class Members.



Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit      4
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 9 of 50
       Any Class Member has the right to let the Court know if they support or object to
the proposed settlement. Class Members may object to the settlement by sending a letter
marked “Postawko Settlement” before DATE (the “Objection Deadline”) to the Court
addressed as follows:
                          Clerk of Court, United States District Court
                     RE: Postawko v. MDOC, Case No. 2:16-CV-4219-NKL
                               Christopher S. Bond Court House
                                       80 Lafayette Street
                                   Jefferson City, MO 65101
      All letters of support or objection will be filed in the public docket and a copy will
be provided automatically to each of the attorneys of record in this case. Letters of
support or objection will not be confidential.
       Any Class Member who wishes to be heard at the fairness hearing must file such a
request in writing by the Objection Deadline. Any party who wishes to offer testimony
from non-Class Members by affidavit or declaration in lieu of testimony at the fairness
hearing must file the affidavit or declaration by the Objection Deadline. The parties must
identify any other witness at the Objection Deadline. Letters of objection will be
considered regardless of whether an objecting Class Member wishes to be heard at the
fairness hearing.
       The settlement was reached and approved by Defendants and by Class Counsel.
There are two Class representatives that the Court appointed to represent the Class. They
are Michael Postawko and Christopher Baker. Mr. Postawko and Mr. Baker both support
the proposed settlement.
        5.       WHO ARE THE CLASS MEMBERS’ LAWYERS IN THIS CASE?
      The Court ordered that the following attorneys represent the Class Members.
These lawyers are called “Class Counsel”:
                                          Anthony E. Rothert
                                            Jessie Steffan
                                    American Civil Liberties Union
                                       of Missouri Foundation
                                     906 Olive Street, Suite 1130
                                      St. Louis, Missouri 63101
                                           Gillian R. Wilcox
                                    American Civil Liberties Union
                                        of Missouri Foundation
                                    406 West 34th Street, Suite 420

Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit   5
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 10 of 50
                                      Kansas City, Missouri 64111
                                         Amy E. Breihan
                           Roderick & Solange MacArthur Justice Center
                                3115 South Grand Blvd., Suite 300
                                      St. Louis, MO 63118
The Class is also represented by the following attorneys, who entered their appearances
in the case after Class Counsel were appointed:
                                           Betsy Henthorne
                                         Amelia I. P. Frenkel
                                         Anastasia M. Pastan
                                     Tamarra D. Matthews Johnson
                                           Kieran G. Gostin
                                        Wilkinson Walsh LLP
                                     2001 M Street NW, 10th Floor
                                        Washington, DC 20036
                                         Meghan C. Cleary
                                        Wilkinson Walsh LLP
                                   130 West 42nd Street, Suite 1402
                                        New York, NY 10036
                                             Omri Praiss
                                           Kayla DeLoach
                                    American Civil Liberties Union
                                       of Missouri Foundation
                                     906 Olive Street, Suite 1130
                                      St. Louis, Missouri 63101
Class Members will not be charged for these lawyers’ fees or expenses.
          6.       HOW DO I GET MORE INFORMATION ABOUT THE CASE?
         If you have any questions, you may contact Class Counsel in writing at the address
below:
                           Roderick & Solange MacArthur Justice Center
                                          RE: Postawko
                                3115 South Grand Blvd., Suite 300
                                      St. Louis, MO 63118




Postawko v. MDOC, et al., Case No. 2:16-CV-4219-NKL
Notice of Proposed Settlement, Right to Object, and Fairness Hearing in Class Action Lawsuit   6
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 11 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 12 of 50
                EXHIBIT A
                               to
      NOTICE OF PROPOSED SETTLEMENT, RIGHT TO OBJECT,
       AND FAIRNESS HEARING IN CLASS ACTION LAWSUIT




Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 13 of 50
        EVALUATION AND MANAGEMENT OF
    CHRONIC HEPATITIS C VIRUS (HCV) INFECTION

                                    Federal Bureau of Prisons
                                          Clinical Guidance


                                            AUGUST 2018




Federal Bureau of Prisons (BOP) Clinical Guidance is made available to the public for informational
purposes only. The BOP does not warrant this guidance for any other purpose, and assumes no
responsibility for any injury or damage resulting from the reliance thereof. Proper medical practice
necessitates that all cases are evaluated on an individual basis and that treatment decisions are patient-
specific. Consult the BOP Health Management Resources Web page to determine the date of the most
recent update to this document: http://www.bop.gov/resources/health care mngmt.jsp.




        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 14 of 50
Federal Bureau of Prisons                                 Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                               August 2018


                  WHAT’S NEW IN BOP GUIDANCE REGARDING HCV INFECTION?

The CURRENT VERSION of this guidance contains the following major revisions:
• HCV SCREENING: The BOP recommends opt-out voluntary testing of all inmates for HCV infection,
   regardless of sentencing status, including new intakes and those already in population who have not
   been previously tested.

• HCV TREATMENT: All sentenced inmates are eligible for consideration of treatment for chronic HCV
   infection. BOP Priority Criteria have been retained as a guide for deciding whom to treat first.

• PRIORITY LEVEL 2 CRITERIA: Birth cohort 1945–1965 was added to Priority Level 2. Fifty percent of
   HCV-related deaths occur in this population.

• HEPATITIS C TREATMENT ALGORITHM : The Non-formulary Request Worksheet has been updated to
   include the five parameters (albumin, bilirubin, INR, ascites, hepatic encephalopathy) of the Child-
   Turcotte-Pugh (CTP) score.


The major changes included in the January 2018 update were as follows:
• Two new combination direct-acting antiviral (DAA) medications have been FDA-approved for the
   treatment of chronic hepatitis C virus (HCV) infection and are now included in Section 6,
   Recommended Treatment Regimens:
   ► Glecaprevir/pibrentasvir (Mavyret™) and

   ► Sofosbuvir/velpatasvir/voxilaprevir (Vosevi®).


• Recommended HCV treatment regimens have been updated to reflect the current guidance from the
   American Association for the Study of Liver Diseases (AASLD).
• The APRI cutoff for treatment Priority Level 2 has been lowered to ≥ 0.7.
• The appendices containing drug information tables are no longer included in this guidance. In light of
   the rapidly changing HCV treatment landscape, providers are now refered to manufacturer’s
   prescribing information, Facts and Comparisons (available in BEMR), and other validated resources
   for the most up-to-date information on individual HCV drugs.




                                                    i
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 15 of 50
Federal Bureau of Prisons                                                        Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                                                      August 2018


                                                        TABLE OF CONTENTS
1. PURPOSE AND OVERVIEW ...................................................................................................................... 1
2. SCREENING FOR HCV I NFECTION ........................................................................................................... 2
    Inmate History and Patient Education ................................................................................................ 2
    Screening Criteria.............................................................................................................................. 2
    Screening Method ............................................................................................................................. 3
    Refusal of Testing ............................................................................................................................. 3
3. INITIAL EVALUATION OF ANTI-HCV POSITIVE I NMATES.............................................................................. 3
    Baseline Evaluation ........................................................................................................................... 4
4. ASSESS FOR HEPATIC CIRRHOSIS AND DECOMPENSATION ........................................................................ 5
    Assessing for Hepatic Fibrosis and Cirrhosis ..................................................................................... 6
    Assessing Hepatic Compensation ..................................................................................................... 7
       T ABLE 1: Using CTP Scores to Assess Hepatic Compensation .................................................... 7
    Additional Interventions for Inmates with Cirrhosis ............................................................................. 7
5. BOP PRIORITY CRITERIA FOR HCV T REATMENT ...................................................................................... 8
    Priority Level 1: High Priority for Treatment * .................................................................................... 8
    Priority Level 2: Intermediate Priority for Treatment * ........................................................................ 8
    Priority Level 3: Low Priority for Treatment * ..................................................................................... 9
    Other Criteria for Treatment............................................................................................................... 9
6. RECOMMENDED T REATMENT REGIMENS ................................................................................................ 10
    Direct Acting Antiviral Medications (DAAs) ....................................................................................... 10
    Preferred Treatment Regimens ....................................................................................................... 14
    Potential Drug Interactions .............................................................................................................. 15
    Regimens Not Recommended ......................................................................................................... 15
7. MONITORING ...................................................................................................................................... 15
    Pretreatment Assessment ............................................................................................................... 15
    On-Treatment Monitoring................................................................................................................. 16
    Post-Treatment Monitoring .............................................................................................................. 18
    Ongoing Monitoring ......................................................................................................................... 18
8. SPECIAL CONSIDERATIONS .................................................................................................................. 19
    HCV Infection with More Than One Genotype ................................................................................. 19
    HBV Coinfection .............................................................................................................................. 19
    HIV Coinfection ............................................................................................................................... 19
    Decompensated Cirrhosis ............................................................................................................... 20
        T ABLE 2: HCV Treatment Recommendations for Decompensated Cirrhosis............................... 21
    Liver Transplant Recipients ............................................................................................................. 22
        T ABLE 3: HCV Treatment Recommendations for HCV in Liver Transplant Recipients ................ 22
    Chronic Kidney Disease (CKD) ........................................................................................................ 23
    Pregnancy ....................................................................................................................................... 24
REFERENCES .......................................................................................................................................... 25
GLOSSARY OF ABBREVIATIONS................................................................................................................. 26




                                                                        ii
            Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 16 of 50
Federal Bureau of Prisons                                         Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                                       August 2018

APPENDIX 1. T REATMENT OPTIONS FOR HCV GENOTYPES 1, 4, 5, AND 6A,B,C .............................................. 27
APPENDIX 2. T REATMENT OPTIONS FOR HCV GENOTYPES 2 AND 3 A,B,C ...................................................... 28
APPENDIX 3. HEPATITIS C T REATMENT MONITORING SCHEDULE ................................................................. 29
APPENDIX 4. MANAGEMENT OF HEMATOLOGIC CHANGES ........................................................................... 30
APPENDIX 5. RESOURCES—PREVENTION AND T REATMENT OF VIRAL HEPATITIS .......................................... 31
APPENDIX 6. HEPATITIS C T REATMENT ALGORITHM /NONFORMULARY REQUEST WORKSHEET ....................... 32




                                                          iii
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 17 of 50
Federal Bureau of Prisons                              Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                            August 2018


1. PURPOSE AND OVERVIEW
The Federal Bureau of Prisons (BOP) Clinical Guidance on Evaluation and Management of Chronic
Hepatitis C Virus (HCV) Infection provides the most current BOP recommendations for the treatment of
chronic HCV infection in the federal inmate population. As stated by the current American Association
for the Study of Liver Diseases (AASLD)/Infectious Diseases Society of America (IDSA) HCV Guidance,
the goal of treatment of HCV-infected persons is to:
     … reduce all-cause mortality and liver-related health adverse consequences, including end-
     stage liver disease and hepatocellular carcinoma, by the achievement of virologic cure as
     evidenced by a sustained virologic response.

In light of the rapidly changing HCV treatment landscape, review of the most recent
recommendations from AASLD/IDSA (see link below) is recommended. BOP Central Office Clinical
staff will continue to monitor this guidance and provide updates as necessary.
 Be sure to consult the BOP Health Management Resources website to determine the date of the most
  recent update to this document: http://www.bop.gov/resources/health care mngmt jsp.
 The AASLD/IDSA guidance is available at https://www.hcvguidelines.org. See the References section in
  this document for a complete citation.
In general, the BOP promotes a modified test-and-treat strategy for HCV infection. The BOP-
recommended approach to evaluation and management of HCV includes five basic steps.
STEP 1: Test for HCV infection with anti-HCV (HCV Ab) test.
         See Section 2, Screening for HCV Infection.
         • All inmates
         • Diagnostic evaluation of other conditions
         • Upon inmate request
STEP 2: Perform a baseline evaluation of inmates who are anti-HCV positive.
         See Section 3, Initial Evaluation of Anti-HCV Positive Inmates.
         • Problem-focused history and physical exam
         • Lab tests – CBC, PT/INR, liver panel, serum creatinine and eGFR, hepatitis B serology
           (HBsAg, anti-HBs, anti-HBc), HIV serology, quantitative HCV RNA viral load with reflex
           testing for HCV genotype
STEP 3: Assess for hepatic cirrhosis/compensation and BOP priority criteria for treatment,
        if HCV RNA is detectable.
         • Assess for hepatic cirrhosis/compensation: Calculate APRI score if no obvious cirrhosis;
           Calculate Child-Turcotte-Pugh (CTP) score if cirrhosis is known or suspected ( Section 4).
         • Assess for BOP priority criteria for treatment of HCV ( Section 5).
STEP 4: Perform a pretreatment assessment, if priority criteria for treatment are met.
         • Determine the most appropriate direct-acting antiviral (DAA) regimen(s)
            ► DAA regimen selection is based on HCV genotype, cirrhosis, compensated or
               uncompensated liver disease, prior treatment history, presence of resistance associated
               substitutions, and drug interactions ( Appendix 1 and Appendix 2).
            ► Refer to AASLD HCV guidance, DHHS antiretroviral guidelines, and manufacturers’
               prescribing information for specific drug interactions ( References).
         • Obtain pretreatment labs within 90 days of starting treatment ( Appendix 3).
         • Submit Nonformulary Request (NFR) for Hepatitis C Treatment Algorithm; if approved, submit
           NFR(s) for specific DAA medication(s) ( Appendix 6).
         • Provide preventive health care for patients with cirrhosis.
STEP 5: Monitor patient during and after treatment.
         • Start treatment with approved DAA regimen.
         • Follow monitoring schedule described in Appendix 3.


                                                 1
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 18 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


2. SCREENING FOR HCV INFECTION

INMATE HISTORY AND PATIENT EDUCATION
A health history should be obtained from all newly incarcerated BOP inmates. In addition, these
inmates should be provided with educational information regarding prevention and transmission,
risk factors, testing, and medical management of HCV infection, in accordance with BOP policy.
Health education efforts should make use of the BOP peer-oriented video on infectious diseases,
Staying Alive, located in Section 5: A–Z Topics on the HSD Infection Control website.


SCREENING CRITERIA
Testing for HCV infection is recommended for (a) all inmates, (b) all inmates with certain clinical
conditions, and (c) all inmates who request testing.

a. RISK FACTORS FOR SENTENCED INMATES
   An OPT OUT strategy of voluntary testing for HCV infection is recommended for all inmates,
   regardless of sentencing status, including new intakes and those already in population who
   have not been previously tested. An “opt out” approach involves an informed refusal of
   testing, rather than informed consent (or “opt in”) for testing. After informing a patient of the
   indications and plan for testing, the particular test is ordered and performed—unless the
   patient declines it. Testing is considered voluntary in that it is good clinical practice, but is not
   required by policy or law.
   The AASLD, CDC, and USPSTF recommend risk factor-based and birth cohort screening for
   HCV infection. The incarcerated population is reported to have higher prevalence rates of
   HCV than the general population and is identified by the AASLD and USPSTF as a risk
   factor for which screening is recommended.
   Other well-described risk factors, which should be considered when recommending HCV
   testing to inmates, include:
   ►   Ever injected illegal drugs or shared equipment (including intranasal use of illicit drugs)
   ►   Received tattoos or body piercings while in jail or prison, or from any unregulated source
   ►   HIV or chronic hepatitis B virus (HBV) infection
   ►   Received a blood transfusion or an organ transplant before 1992, received clotting factor
       transfusion prior to 1987, or received blood from a donor who later tested positive for
       HCV infection
   ►   History of percutaneous exposure to blood
   ►   Ever received hemodialysis
   ►   Born to a mother who had HCV infection at the time of delivery
   ►   Born between 1945 and 1965




                                                 2
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 19 of 50
Federal Bureau of Prisons                                 Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                               August 2018

b.    CLINICAL CONDITIONS FOR ANY INMATE
     HCV testing is recommended for all inmates with the following clinical conditions:
     ►   A reported history of HCV infection without prior medical records to confirm the
         diagnosis
     ►   Cirrhosis
     ►   Elevated ALT levels of unknown etiology
     ►   Evidence of extrahepatic manifestations of HCV – mixed cryoglobulinemia,
         membranoproliferative glomerulonephritis, porphyria cutanea tarda, vasculitis
     ►   Potential exposure to HCV, e.g., chronic hemodialysis (screen alanine aminotransferase
         [ALT] monthly and anti-HCV semiannually), injection drug use or high-risk sexual
         behavior, exposure to blood or potentially infectious material (see BOP Clinical Guidance
         on Medical Management of Exposures)

SCREENING METHOD
The preferred screening test for HCV infection is an immunoassay that measures the presence of
antibodies to HCV antigens, referred to as HCV Ab or anti-HCV. The presence of these antibodies
only indicates a history of exposure to the HCV virus, but does not distinguish between active
and resolved infection.
Initial testing with an HCV RNA test is recommended for cases with a known prior positive
HCV Ab if they are at risk for reinfection or suspected of reinfection, and if they previously
cleared the HCV spontaneously or achieved a sustained virologic response ( SVR) with treatment.

REFUSAL OF TESTING
Inmates who decline testing at the baseline visit, should be counseled about and offered HCV
testing during periodic preventive health visits.
 A treatment refusal form is recommended for every testing and treatment refusal.



3. INITIAL EVALUATION OF ANTI-HCV POSITIVE INMATES
Initial evaluation of anti-HCV positive inmates includes (a) a baseline history and physical
examination, and (b) baseline lab tests. The inmate should also be (c) assessed regarding the need
for preventive health interventions such as vaccines and screenings for other conditions, as well
as (d) counseled with information on HCV infection.

Determining whether the patient meets BOP priority criteria for treatment is an important part of
the initial evaluation of anti-HCV positive inmates:
 If cirrhosis is present, see Section 4, Assess for Hepatic Cirrhosis and Decompensation, to determine
  whether the liver disease is compensated or decompensated.
 Section 5, BOP Priority Criteria for Treatment, lists the clinical scenarios that will be used in the BOP
  to prioritize inmates for treatment.




                                                   3
          Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 20 of 50
Federal Bureau of Prisons                                  Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                                August 2018


BASELINE EVALUATION
A baseline clinician evaluation should be conducted for all inmates who are anti-HCV positive. At
minimum, this evaluation should include the following elements:

a.       PROBLEM -FOCUSED HISTORY AND PHYSICAL EXAMINATION:
     ►   Evaluate for signs and symptoms of liver disease, quantify prior alcohol consumption, and
         determine risk behaviors for acquiring HCV infection (see the section on risk factors under
         Screening Criteria above). Attempt to estimate the earliest possible date of infection,
         including when risk factors for exposures started and stopped, e.g., the time period in
         which the inmate engaged in injection drug use.
     ►   Evaluate for other possible causes of liver disease, especially alcoholism, nonalcoholic
         steatohepatitis (NASH), iron overload, and autoimmune hepatitis.
     ►   Inquire about prior treatment for HCV infection, specific medications used, dosages and
         duration of treatment, and outcomes, if known.

b.       LABORATORY TESTS:
     Recommended baseline laboratory tests are listed in Appendix 3 and include the following:
     ►   Complete blood count (CBC); prothrombin time (PT) with International Normalization
         Ratio (INR); liver panel (albumin, total and direct bilirubin, serum alanine
         aminotransferase (ALT) and aspartate aminotransferase (AST), and alkaline phosphatase);
         serum creatinine; and calculated glomerular filtration rate (GFR).
          Unexplained abnormalities should prompt additional diagnostic evaluations, as clinically
           indicated, to determine the underlying cause, e.g., low hemoglobin/platelet count or GFR.
     ►   Hepatitis B serology (HBsAg, anti-HBs, and anti-HBc) and HIV serology.
          Refer to the relevant BOP Clinical Guidance for management of a positive HBsAg or HIV test.
     ►   Quantitative HCV RNA viral load testing, sensitive to ≤ 25 IU/ml, with reflex testing
         for HCV genotype, to determine if the inmate has active HCV infection and identify the
         HCV genotype.
          Undetectable levels of HCV RNA indicate resolved infection or a false positive HCV Ab test.
           Such cases do not require ongoing follow-up or monitoring of this condition in a chronic care
           clinic.
     ►   Unless otherwise clinically indicated, testing for other causes of liver disease—e.g.,
         antinuclear antibody (ANA), ferritin, iron saturation, ceruloplasmin—are not routinely
         ordered in the evaluation of a positive HCV Ab test.
     ►   A urine drug screen is recommended only if ongoing substance use is suspected or if it is
         otherwise clinically indicated.




                                                    4
           Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 21 of 50
Federal Bureau of Prisons                                    Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                                  August 2018

c.       PREVENTIVE HEALTH MEASURES:
      All inmates who are anti-HCV positive should be evaluated to assess the need for the
      preventive health interventions. Patients with liver disease should receive standard
      immunizations that are applicable to an otherwise healthy population, including the
      following:
     ► Hepatitis B vaccine: Indicated for susceptible inmates with chronic HCV infection. For

        foreign-born inmates, consider prescreening for hepatitis B immunity prior to vaccination.
           Inmates with evidence of liver disease should be priority candidates for hepatitis B vaccination.
     ►    Hepatitis A vaccine: Indicated for susceptible inmates with chronic HCV. For foreign-born
          inmates, consider prescreening for hepatitis A immunity prior to vaccination.
     ►    Influenza vaccine: Offer to all HCV-infected inmat es annually.
           Inmates with cirrhosis are high priority for influenza vaccine.
     ►    Pneumococcal vaccine: Recommended by the CDC’s Advisory Committee on
          Immunization Practices (ACIP) for use in adults with chronic liver disease, including
          cirrhosis, regardless of age. Evidence for its use in chronic HCV infection without cirrhosis
          is limited. (Refer to BOP Clinical Guidance on Immunization for specific
          recommendations.)

d.       PATIENT EDUCATION:
     Inmates diagnosed with chronic HCV infection should be counseled by a health care provider
     regarding the natural history of the infection, potential treatment options, and specific
     measures to prevent transmitting HCV infection to others (both during incarceration and
     upon release).


4. ASSESS FOR HEPATIC CIRRHOSIS AND DECOMPENSATION
Cirrhosis is a condition of chronic liver disease marked by inflammation, degeneration of
hepatocytes, and replacement with fibrotic scar tissue. The natural history of HCV is such that
50–80% of HCV infections become chronic. Progression of chronic HCV infection to fibrosis
and cirrhosis may take years in some patients and decades in others—or, in some cases, may not
occur at all. Most complications from HCV infection occur in people with cirrhosis.
• Patients with advanced hepatic fibrosis (primarily stage 3) have a 10% per year rate of
  progressing to cirrhosis (stage 4).
• Those with cirrhosis have a 4% per year rate of developing decompensated cirrhosis, and a
  3% per year rate of developing hepatocellular carcinoma.
 The Child-Turcotte-Pugh (CTP) score is a useful tool in determining the severity of cirrhosis and in
  distinguishing between compensated and decompensated liver disease. See the discussion
  under Assessing Hepatic Compensation.




                                                      5
           Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 22 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


ASSESSING FOR HEPATIC FIBROSIS AND CIRRHOSIS
Assessing for advanced fibrosis and cirrhosis is recommended for all inmates with HCV infection
in order to select the most appropriate treatment regimen, prioritize inmates for treatment of
HCV, and determine the need for additional health care interventions. Cirrhosis may be
diagnosed in several ways:
• Symptoms and signs that support the diagnosis of cirrhosis may include: Low albumin or
  platelets, elevated bilirubin or INR, ascites, esophageal varices, and hepatic encephalopathy.
  However, isolated lab abnormalities may require additional diagnostic evaluation to determine
  the etiology.

• The AST-Platelet Ration Index (APRI) is the BOP-preferred method for non-invasive
   assessment of hepatic fibrosis and cirrhosis:
   ►   The APRI score, a calculation based on results from two blood tests—the AST (aspartate
       aminotransferase) and the platelet count—is a less invasive and less expensive means of
       assessing fibrosis than a liver biopsy. If a person is known to have cirrhosis, the APRI is
       irrelevant and unnecessary.
        The formula for calculating the APRI score is: [(AST/AST ULN) x 100] / platelet count (109/L).
        A calculator is available at: http://www.hepatitisc.uw.edu/page/clinical-calculators/apri
   ►   An APRI score ≥ 2.0 may be used to predict the presence of cirrhosis. At this cutoff, the
       APRI score has a sensitivity of 48%, but a specificity of 94%, for predicting cirrhosis.
       Inmates with an APRI score ≥ 2.0 should have an abdominal ultrasound performed to
       identify other findings consistent with cirrhosis (see abdominal imaging studies bullet below
       in this list). Lower APRI scores have different sensitivities and specificities for cirrhosis.
       For example, an APRI score ≥ 1 has a sensitivity of 77% and a specificity of 75% for
       predicting cirrhosis.
   ►   The APRI may also be used to predict the presence of significant fibrosis (stages 2 to 4, out
       of 4). Using a cutoff of ≥ 0.7, the sensitivity is 77% and specificity is 72% for significant
       fibrosis.
   ►   The APRI score may be invalidated in cases of splenectomy. An alternative non-invasive
       test, e.g., Fibrosure, may be appropriate.

• Liver biopsy is no longer required unless otherwise clinically indicated or if there is
  uncertainty about the stage of fibrosis, based on results from non-invasive testing or other
  clinical indicators. However, the presence of cirrhosis on a prior liver biopsy may be used to
  meet the BOP criteria for HCV treatment.

• Although a combination of direct biomarkers and transient elastography is emerging as an
  accurate non-invasive assessment of fibrosis, the data is insufficient at this time to establish it
  as the new standard over validated indirect biomarkers such as the APRI score.

• Abdominal imaging studies such as ultrasound or CT scan may identify findings consistent
  with or suggestive of the following: cirrhosis (nodular contour of the liver), portal
  hypertension (ascites, splenomegaly, varices), or hepatocellular carcinoma (HCC).
  Abdominal ultrasound is routinely performed in cases of known or suspected cirrhosis, and
  as clinically indicated on a case-by-case basis.


                                                 6
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 23 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 24 of 50
Federal Bureau of Prisons                                Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                              August 2018


the scope of this document. Other resources should be consulted for more specific
recommendations related to this condition.


5. BOP PRIORITY CRITERIA FOR HCV TREATMENT
SVR (virologic cure) rates of 90% or higher can be achieved with current DAA regimens.
Eradication of HCV is associated with a number of improved outcomes, including a reduction in
the following: liver inflammation and fibrosis, severity of advanced liver disease and its
complications, risk of liver cancer and liver-related mortality, need for liver transplantation, and
transmission of HCV infection.

All sentenced inmates with chronic HCV infection are eligible for consideration of treatment.
Certain cases are at higher risk for complications or disease progression and may require more
urgent consideration for treatment. The BOP has established PRIORITY CRITERIA to ensure that
inmates with the greatest need are identified and treated first. Additional criteria for treatment
have also been established (see Other Criteria For Treatment).

PRIORITY LEVEL 1: HIGH PRIORITY FOR TREATMENT *
• ADVANCED HEPATIC FIBROSIS
  ► APRI ≥ 2.0, or

  ► Metavir or Batts/Ludwig stage 3 or 4 on liver biopsy, or

  ► Known or suspected cirrhosis

• LIVER TRANSPLANT RECIPIENTS
• HEPATOCELLULAR CARCINOMA (HCC)
• COMORBID MEDICAL CONDITIONS ASSOCIATED WITH HCV, INCLUDING:
  ► Cryoglobulinemia with renal disease or vasculitis

  ► Certain types of lymphomas or hematologic malignancies

  ► Porphyria cutanea tarda

• IMMUNOSUPPRESSANT MEDICATION FOR A COMORBID MEDICAL CONDITION
  ► Some immusuppressant medications (e.g., certain chemotherapy agents and tumor necrosis

     factor inhibitors) may be needed to treat a comorbid medical condition, but are not
     recommended for use when infection is present. Although data are insufficient and current
     guidelines are inconsistent regarding treatment of HCV infection in this setting, such cases
     will be considered for prioritized treatment of HCV on an individual basis.
• CONTINUITY OF CARE FOR THOSE ALREADY STARTED ON TREATMENT, including inmates who are newly
  incarcerated in the BOP.

PRIORITY LEVEL 2: INTERMEDIATE PRIORITY FOR TREATMENT *
• EVIDENCE FOR PROGRESSIVE FIBROSIS
  ► APRI score ≥ 0.7

  ► Stage 2 fibrosis on liver biopsy



                            (PRIORITY LEVEL 2 criteria continues on next page)




                                                  8
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 25 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


• COMORBID MEDICAL CONDITIONS associated with more rapid progression of fibrosis
  ► Coinfection with HBV or HIV

  ► Comorbid liver diseases (e.g., autoimmune hepatitis, hemochromatosis, fatty infiltration of

    the liver, steatohepatitis)
  ► Diabetes mellitus


• CHRONIC KIDNEY DISEASE (CKD) with GFR ≤ 59 mL/min per 1.73 m2
• BIRTH COHORT 1945–1965

PRIORITY LEVEL 3: LOW PRIORITY FOR TREATMENT *
• Stage 0 to stage 1 fibrosis on liver biopsy
• APRI < 0.7
• All other cases of HCV infection meeting the eligibility critera for treatment, as noted right
  below under Other Criteria for Treatment.

OTHER CRITERIA FOR TREATMENT
In addition to meeting the above criteria for PRIORITY LEVELS 1–3, inmates being considered for
treatment of HCV infection should:
• Have no contraindications to, or signicifant drug interactions with, any component of the
  treatment regimen.
• Not be pregnant, especially for any regimen that would require ribavirin or interferon.
• Have sufficient time remaining on their sentence in the BOP to complete a course of
  treatment.
    Inmates with high priority criteria (PRIORITY LEVEL 1), but insufficient time remaining in BOP
     custody, may be considered for treatment if they will have access to medications and health care
     providers for continuity of care at the time of release.
    Long-term, pre-sentence detainees in BOP custody with high priority criteria may be considered for
     treatment if continuity of care can be reasonbly assured and there is reliably sufficient time
     remaining in custody to complete treatment.
• Have a life expectancy > 18 months.
• Demonstrate a willingness and an ability to adhere to a rigorous treatment regimen and to
  abstain from high-risk activities while incarcerated.
    Inmates with with evidence for ongoing high-risk behaviors, e.g., injection drug use, are considered
     for HCV treatment on an individual basis. Referral for evaluation and treatment of substance abuse
     is recommended.




                                                  9
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 26 of 50
Federal Bureau of Prisons                              Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                            August 2018


6. RECOMMENDED TREATMENT REGIMENS
 Recommendations for preferred HCV treatment regimens continue to evolve, but still depend on
 several factors:
 ► HCV GENOTYPE

 ► PRIOR HCV TREATMENT HISTORY

 ► COMPENSATED VS. DECOMPENSATED LIVER DISEASE

 ► RESISTANCE-ASSOCIATED S UBSTITUTIONS (CERTAIN CLINICAL SCENARIOS)

 ► DRUG- DRUG INTERACTIONS



 SPECIAL CONSIDERATIONS: Certain conditions require special consideration when selecting an HCV
  treatment regimen, including decompensated cirrhosis, chronic kidney disease, solid organ transplant
  recipients, and pregnancy. These SPECIAL CONDITIONS are addressed in Section 8.
 COST: The cost of direct acting antiviral (DAA) regimens can vary widely. When more than one
  regimen is appropriate for an individual case, the most cost-effective regimen is recommended, taking
  into consideration all the factors listed in the BOX above.


DIRECT ACTING ANTIVIRAL MEDICATIONS (DAAS)
As the name implies, these antiviral medications for HCV infection act directly on some part of
the virus, usually the replication mechanism.
Currently, there are three classes of HCV DAAs: polymerase inhibitors (-buvir), protease
inhibitors (-previr), and NS5A replication complex inhibitors (-asvir).
 DAAs cannot be used as monotherapy; they must be used in combination with at least one
  other DAA or with ribavirin, and in some cases with peginterferon, depending on the clinical
  scenario.
 The most commonly recommended regimens are briefly described below. More detailed
  information about the regimens and the individual medications—including indications,
  contraindications, dosing and duration, and drug interactions—may be found in the the AASLD
  guidance, manufacturer’s prescribing information, Facts and Comparisons (available in BEMR), and
  other validated resources.


DACLATASVIR + SOFOSBUVIR
• USE: Once-daily daclatasvir coadministered with 400 mg of sofosbuvir once daily, with or
  without food, is FDA-approved for the treatment of HCV genotype 1 and 3.
  ► AASLD currently recommends this combination as an option for treatment of HCV

     genotypes 1, 2, 3, and 4 in various clinical scenarios with decompensated cirrhosis.
  ► If there are no contraindications, ribavirin is added to the regimen in decompensated

     cirrhosis and in some HCV treatment-experienced cases.
• DOSING: The usual dose of daclatasivir is 60 mg once daily, with or without food.
  ► Dosage adjustment is required with strong CYP3A inhibitors (30 mg once daily) and with

    moderate CYP3A inducers (90 mg once daily).
       Daclatasvir is contraindicated with strong CYP3A inducers (e.g., carbamazepine, phenytoin,
        and rimamycin antimycobacterials) and is not recommended with amiodarone.




                                                10
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 27 of 50
Federal Bureau of Prisons                             Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                           August 2018


   ►   When coadministered with antiretrovirals for HIV infection—the dose of daclatasvir is
       decreased to 30 mg with indinavir, nelfinavir, saquinavir, ritonavir-boosted atazanavir, or
       any cobicistat-containing regimen except darunavir; the dose of daclatasvir is increased to
       90 mg with efavirenz, etravirine, or nevirapine.
• DURATION: The usual duration of treatment is 12 weeks in patients with no cirrhosis,
  ► Response rates are diminished in cirrhosis; the optimal duration for treatment of HCV with

    cirrhosis is not well-established, but AASLD recommends longer treatment durations of
    16 to 24 weeks, depending on the clinical scenario.

ELBASVIR/GRAZOPREVIR (ZEPATIER®)
• FORMULATION/USE: A coformulation of 50 mg of elbasvir (an HCV NS5A inhibitor) and
  100 mg of grazoprevir (an HCV NS3 protease inhibitor) is FDA-approved for treatment of
  HCV genotypes 1 and 4.
    In HCV genotype 1a, NS5A resistance testing is recommended prior to treatment, if GFR is ≥30.
• DOSING AND DURATION: The usual dose and duration is one tablet orally once daily, with or
  without food, for 12 weeks.
  ► 16 weeks is recommended for HCV genotype 1a with baseline NS5A polymorphisms or for

     HCV genotype 4 treatment-experienced with peginterferon + ribivarin.
  ► Sofosbuvir is added to elbasvir/grazoprevir when treating HCV genotype 3 with

     compensated cirrhosis and previously treated with pegylated interferon + ribavirin.
  ► Weight-based ribavirin is added to elbasvir/grazoprevir for the following: HCV

     genotype 1a with baseline NS5A polymorphisms; HCV genotype 1a or 1b treatment-
     experienced with PEG- peginterferon + ribivarin + HCV protease inhibitor; or HCV
     genotype 4 treatment-experienced with peginterferon + ribivarin.
  ► No dosage adjustment is required for decreased renal function or hemodialysis, although

     the ribavirin dose must be adjusted for GFR < 50.
• CONTRAINDICATIONS AND USE NOT RECOMMENDED :
  ► Elbasvir/grazoprevir is contraindicated in decompensated cirrhosis (CTP score ≥ 7), or

    with certain medications.
  ► Contraindicated medications include phenytoin, carbamazepine, rifampin, efavirenz, HIV

    protease inhibitors (atazanavir, darunavir, lopinavir, saquinavir, and tipranavir), and
    cyclosporine.
  ► Elbasvir/grazoprevir is not recommended with moderate CYP3A inducers or with strong

    CYP3A inhibitors.

GLECAPREVIR/PIBRENTASVIR (MAVYRET®)
• FORMULATION/USE: A coformulation of 100 mg of glecaprevir and 40 mg of pibrentasvir is
  FDA-approved for treatment of HCV genotypes 1, 2, 3, 4, 5, or 6, without cirrhosis or with
  compensated cirrhosis (Child-Pugh A). Glecaprevir/pibrentasvir is also indicated for the
  treatment of adult patients with HCV genotype 1 infection, previously treated with a regimen
  containing an HCV NS5A inhibitor or an NS3/4A protease inhibitor, but not both.



                                               11
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 28 of 50
Federal Bureau of Prisons                          Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                        August 2018


• DOSING AND DURATION: The usual dose is three tablets (total daily dose: glecaprevir 300mg and
  pibrentasvir 120mg) taken orally, once daily, with food, for treatment-naïve patients. No
  dosage adjustment is required in patients with mild, moderate, or severe renal impairment,
  including those on dialysis. The usual duration of treatment is 12 weeks, except as noted
  below:
  ► Treatment duration of 8 weeks is recommended for all genotypes with no cirrhosis if they

     are treatment-naïve or treatment-experienced with PEG-IFN + RBV.
  ► Treatment duration of 16 weeks is an AASLD alternative regimen for:

     1) HCV genotype 1, without cirrhosis or with compensated cirrhosis (Child-Pugh A), in
     patients who are treatment-experienced with an NS5A inhibitor without prior treatment
     with an NS3/4A inhibitor; and
     2) HCV genotype 3, without cirrhosis or compensated cirrhosis (Child-Pugh A), in patients
     who are treatment-experienced with PEG-IFN and RBV, with or without SOF.
• USES NOT RECOMMENDED:
  ► Glecaprevir/ pibrentasvir is not recommended for use with certain medications

    (e.g., carbamazepine, efavirenz, and St. John’s wort).
  ► Glecaprevir/ pibrentasvir is not recommended for use with moderate hepatic impairment

    (Child-Pugh B).
• CONTRAINDICATION: It is contraindicated with severe hepatic impairment (Child-Pugh C) or
  with coadministration with atazanavir and rifampin.
• WARNING: Risk of Hepatitis B virus reactivation in patients coinfected with HCV and HBV.

LEDIPASVIR/SOFOSBUVIR (HARVONI®)
• FORMULATION/USE: A coformulation of 90 mg of ledipasvir and 400 mg of sofosbuvir is FDA-
  approved for treatment of HCV genotypes 1, 4, 5, and 6; alone or in combination with
  ribavirin, without or with cirrhosis, compensated or decompensated.
• DOSING AND DURATION: The usual dose is one tablet orally once daily, with or without food, for
  12 or 24 weeks, depending on the clinical scenario.
  ► AASLD recommends only an 8-week course of treatment in a subgroup of HCV-infected

     persons who have genotype 1a or 1b, have an HCV viral load <6 million IU/ml, and are
     treatment-naïve—but who are not black, are not HIV-coinfected, and do not have cirrhosis.
• USES NOT RECOMMENDED:
  ► Ledipasvir/sofosbuvir is not recommended for use with certain anticonvulsants

    (e.g., carbamazepine, phenytoin, phenobarbital, or oxcarbazepine), certain rifamycin
    antimycobacterials (e.g., rifabutin, rifampin, or rifapentine), or the antiarrhythmic,
    amiodarone.
  ► The dose and safety of ledipasvir/sofosbuvir is unknown in severe renal impairment; it is

    not recommended by AASLD in CKD with GFR < 30 mL/min/1.73m2.




                                             12
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 29 of 50
Federal Bureau of Prisons                            Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                          August 2018


PARITAPRAVIR/RITONAVIR/OMBITASVIR/DASABUVIR (VIEKIRA XR™)
• FORMULATION: This treatment includes three tablets, each coformulated with 50 mg of
  paritaprevir, 33.33 mg of ritonavir, 8.33 mg of ombitasvir, and 200 mg tablets of dasabuvir.
• USE: This is an FDA-approved treatment of HCV genotype 1, alone (for genotype 1b) or in
  combination with ribavirin (for genotype 1a).
  ► AASLD also recommends this as a treatment option for HCV genotype 1b with CKD and

    GFR <30 for whom urgent HCV treatment is needed.
• DOSING AND DURATION: The usual dose is three tablets once daily with a meal. Duration of
  treatment is either 12 weeks for genotype 1a without cirrhosis, or genotype 1b with or without
  compensated cirrhosis; or 24 weeks for genotype 1a with compensated cirrhosis.
• CONTRAINDICATION: This treatment is contraindicated for use with decompensated cirrhosis.

SOFOSBUVIR/VELPATASVIR (EPCLUSA®)
• FORMULATION/USE: A coformulation of 400 mg of sofosbuvir and 100 mg of velpatasvir is
  FDA-approved for treatment of HCV genotypes 1, 2, 3, 4, 5, and 6, with no cirrhosis or with
  compensated cirrhosis, or for decompensated cirrhosis in combination with ribavirin.
• DOSING AND DURATION: The usual dose is one tablet orally once daily, with or without food, for
  12 weeks.
• USES NOT RECOMMENDED:
  ► Sofosbuvir/velpatasvir is not recommended for use with certain anticonvulsants

    (e.g., carbamazepine, phenytoin, phenobarbital, or oxcarbazepine), certain rifamycin
    antimycobacterials (e.g., rifabutin, rifampin, or rifapentine), the antiarrhythmic
    amiodarone, certain antiretrovirals (efavirenz, or tipranavir/ritonavir), or proton pump
    inhibitors.
  ► The dose and safety of sofosbuvir/velpatasvir is unknown in severe renal impairment; it is

    not recommended in CKD with GFR < 30 mL/min/1.73m2.
• CONTRAINDICATION: If there are contraindicatons to ribavirin, it should not be used in
  combination with sofosbuvir/velpatasvir.

SOFOSBUVIR/VELPATASVIR/VOXILAPREVIR (VOSEVI®)
• FORMULATION/USE: A coformulation of 400 mg of sofosbuvir, 100 mg of velpatasvir, and
  100 mg of voxilaprevir is FDA-approved for treatment of adult patients without cirrhosis or
  with compensated cirrhosis (Child-Pugh A) with HCV genotypes 1, 2, 3, 4, 5, or 6, infections
  previously treated with a regimen containing an NS5A inhibitor, or HCV genotypes 1a or 3
  infection previously treated with sofosbuvir without an NS5A inhibitor.
• DOSING AND DURATION: The usual dose is one tablet (total daily dose: 400 mg of sofosbuvir,
  100mg of velpatasvir, and 100mg of voxilaprevir) taken orally, once daily, with food, for 12
  weeks for HCV genotypes 1, 2, 3, 4, 5, or 6 previously treated with an NS5A inhibitor or HCV
  genotypes 1a or 3 treated with sofosbuvir without an NS5A inhibitor. A dosage
  recommendation cannot be made for patients with severe renal impairment or end stage reanl
  disease.


                                              13
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 30 of 50
Federal Bureau of Prisons                             Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                           August 2018


• USES NOT RECOMMENDED:
  ► Not recommended for use with P-gp inducers and/or moderate to potent CYP inducers

    (e.g., carbamazepine, St. John’s wort).
  ► Sofosbuvir/velpatasvir/voxilaprevir is not recommended for use with moderate hepatic

    impairment (Child-Pugh B).
• CONTRAINDICATION: It is contraindicated with severe hepatic impairment (Child-Pugh C) or
  with coadministration with Rifampin.
• WARNING:
  ► Sofosbuvir/velpatasvir/voxilaprevir is not recommended for use with moderate hepatic

    impairment (Child-Pugh B).
  ► Serious bradycardia may occur with amiodarone coadministration, particularly in patients

    receiving beta blockers, or those with inderlying cardiac comorbidities and/or advanced
    liver disease. In patients without alternative viable treatment options, cardiac monitoring is
    recommended.

SOFOSBUVIR + SIMEPREVIR
• DOSING/DURATION/USE: Taken together once daily, 400 mg of sofosbuvir and 150 mg of
  simeprevir, for 12 weeks in patients with no cirrhosis.
  ► When used as an alternative regimen to treat patients with compensated cirrhosis, the

     duration is extended to 24 weeks, with or without ribavirin.
  ► This combination is FDA-approved for treatment of HCV genotype 1.

       When used for the treatment of HCV genotype 1a with cirrhosis, a test for HCV NS3 virologic
        resistance looking for the Q80K polymorphism must be obtained prior to treatment.


PREFERRED TREATMENT REGIMENS
The preferred treatment regimens currently recommended by AASLD/IDSA are included in this
BOP guidance in the following appendices:
• Appendix 1, Treatment Recommendations for HCV with Compensated Cirrhosis
• Appendix 2, Treatment Recommendations for HCV with No Cirrhosis
 Please refer to the AASLD/IDSA website (www.hcvguidelines.org) for any updates since
  September 21, 2017.
ALTERNATIVE TREATMENT REGIMENS: The AASLD/IDSA guidance includes recommendations for
some regimens that are not specifically FDA-approved and also describe alternative treatment
regimens for situations in which a preferred regimen is not an option. These alternative regimens
are not included in this BOP guidance, but can be considered on a case-by-case basis.




                                               14
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 31 of 50
Federal Bureau of Prisons                                 Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                               August 2018


POTENTIAL DRUG INTERACTIONS
In addition to the genotype, prior HCV treatment history, and status of hepatic compensation, as
noted above, it is essential to review each treatment candidate for potential drug interactions
prior to selecting the most appropriate regimen for HCV treatment. Adjustments of the inmate’s
current medications may be needed prior to starting treatment for HCV. Refer to the appendices
at the end of this document for specific drug interactions. Other useful resources for potential
drug interactions include the AASLD/IDSA guidance, the individual manufacturers’ prescribing
information, and the DHHS Guidelines for the Use of Antiretroviral Agents in HIV-1-Infected
Adults and Adolescents.

REGIMENS NOT RECOMMENDED
Regimens that are not recommended for use include the following:
• Monotherapy with peginterferon, ribavirin, or any of the DAAs.
• Dual therapy with peginterferon and ribavirin, except when urgent HCV treatment is needed
  for genotypes 2, 3, 5, or 6 with GFR < 30.
    See discussion of chronic kidney disease in Section 8.
• Triple therapy with peginterferon, ribavirin, and the HCV protease inhibitors boceprevir,
  simeprevir, or telaprevir.
• HCV protease inhibitors for genotypes 2, 3, 5, or 6 (paritaprevir, simeprevir).



7. MONITORING
 See Appendix 3, Hepatitis C Treatment Monitoring Schedule, for a summary chart of the monitoring
  recommendations.

PRETREATMENT ASSESSMENT
    Prior to starting treatment for HCV infection, PATIENT EDUCATION is recommended—including,
but not limited to: how to take the medication, the importance of adherence, monitoring and
follow up, and potential medication side effects. When ribavirin is used, specific counseling
about the risks and recommendations related to pregnancy should be provided.
Pretreatment assessment should be accomplished within three months of the projected start of
treatment, and should include the following:
• Laboratory tests including CBC, PT/INR, liver panel, serum creatinine, calculated GFR.
    Obtain quatitative HCV RNA viral load and HCV genotype if the most recent results are more than
     one year old or if not previously performed.
    A urine drug screen is not required as part of the pretreatment evaluation, and is recommended
     only if ongoing substance use is suspected or if it is otherwise clinically indicated.
• Calculation of the APRI score using results from the pretreatment labs. (An APRI score is not
  needed if there is confirmed cirrhosis.)
                            (PRETREATMENT ASSESSMENT list continues on next page)


                                                   15
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 32 of 50
Federal Bureau of Prisons                                 Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                               August 2018


•   Calculation of current CTP score for inmates with known or suspected cirrhosis.
•   Assessment for significant drug-drug interactions.
•   Assessment for current/prior medication adherence.
•   Review of incident report history for high-risk behaviors (alcohol/drug possession/use;
    tattooing).
• For ribavirin-containing regimens: In addition to the above, obtain a pregnancy test in all
  women with childbearing potential. A pretreatment ECG is recommended for inmates with
  preexisting coronary heart disease.
• For interferon-containing regimens: In addition to the above, pretreatment evaluation should
  include a WBC with differential, TSH/free T4. Such regimens should also include a mental
  health evaluation.

Testing for NS5A resistance-associated substitutions (RASs) is recommended prior to treatment
with the following regimens or situations:
• Elbasvir/grazoprevir for HCV genotype 1a and GFR ≥30.
• Sofosbuvir/velpatasvir for treatment-naïve HCV genotype 3 with cirrhosis.
• Sofosbuvir/velpatasvir for HCV genotype 3 treatment-experienced with PEG-IFN + RBV and
  no cirrhosis.
• Daclatasvir + sofosbuvir as an alternative regimen for treatment-naïve HCV genotype 3 with
  cirrhosis.
• Daclatasvir + sofosbuvir as an alternative regimen for HCV genotype 3 treatment-experienced
  with PEG-IFN + RBV, and no cirrhosis.
• NS5A resistance testing may be considered when ledipasvir/sofosbuvir is an option for
  treatment-experienced HCV genotype 1a with no cirrhosis or compensated cirrhosis.
     NS3/4A resistance testing is no longer routinely recommended.


ON-TREATMENT MONITORING
On-treatment monitoring should include the following:
• An outpatient clinic visit at 2 weeks and at 4 weeks after starting therapy, and monthly
  thereafter; more frequently as clinically indicated.
  ► The primary focus at the 2-week visit is assessment of medication adherence, side effects

     and symptoms of hepatic decompensation, adverse drug reactions, and drug-drug
     interactions.
• Labs drawn at 4 weeks after the start of therapy should include CBC, serum creatinine,
  calculated GFR, liver panel including ALT, and quantitative HCV viral load sensitive to ≤ 25
  IU/ml; others as clinically indicated.
  ► For regimens containing interferon and/or ribavirin: A CBC should also be drawn 2 weeks

     after starting therapy, then at 4 weeks, then monthly; more frequently as clinically
     indicated. Interferon and/or ribavirin dosage adjustments may be required.
      See Appendix 4, Management of Hematologic Changes.

                            (ON-TREATMENT MONITORING list continues on next page)



                                                   16
         Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 33 of 50
Federal Bureau of Prisons                                 Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                               August 2018

   ►   More frequent monitoring of ALT is necessary in certain situations:
       ▪ Regimens containing elbasvir/grazoprevir: For 12-week regimens, a liver panel
         including ALT should be drawn at 4 weeks and again at 8 weeks, and as clinically
         indicated. For 16-week regimens, a liver panel including ALT should be drawn at
         4 weeks and again at 12 weeks.
       ▪ Patients with compensated cirrhosis who are treated with paritaprevir/ritonavir/
         ombitasvir (with or without dasabuvir) require monitoring by a liver panel—including
         ALT and signs of decompensated liver disease—at 2 weeks, 4 weeks, and as clinically
         indicated.
       ▪ Increases in the ALT should prompt more frequent monitoring or early discontinuation.
           Asymptomatic ALT increases of less than tenfold should be monitored approximately
           every 2 weeks. Early discontinuation of HCV treatment is recommended if ALT
           increases by tenfold—or if less than tenfold , but accompanied by symptoms such as
           weakness, anorexia, nausea, vomiting, or change in stool color, or signs including
           elevations in conjugated bilirubin, alkaline phosphatase, and INR, related to hepatic
           dysfunction.
   ►   If the quantitative HCV viral load is detectable after 4 weeks of treatment, it should be
       repeated 2 weeks later. Early discontinuation of HCV treatment is recommended only if
       there is > 1 log increase from the nadir in HCV viral load after 6 weeks or more of
       treatment.
        HCV viral load testing is no longer required at the end of treatment, but should be obtained in all
         cases that failed to achieve undetectable levels during treatment.
• A test for thyroid stimulating hormone (TSH) is recommended every 12 weeks only for patients
  receiving regimens containing interferon. For a 12-week regimen, a TSH should be drawn at
  the end of treatment, in addition to the pretreatment baseline.

• Pregnancy testing is required prior to treatment with ribavirin-containing regimens, and then
  periodically during and after treatment—usually monthly during treatment and for 6 months
  after completion of treatment.

• Monitoring of interferon and/or ribavirin-containing regimens has not changed and is included
  in Appendix 3, Hepatitis C Treatment Monitoring Schedule.

• For patients with evidence of chronic HBV infection (i.e., HBsAg positive) who do not meet
  criteria for antiviral HBV therapy, quantitative HBV DNA levels are recommended prior to
  starting HCV DAA treatment, periodically during DAA treatment (usually every four weeks),
  and immediately after DAA treatment. Initiate antiviral HBV treatment if the HBV DNA
  level increases more than 10-fold from baseline or above 1,000 IU/ml if it was previously
  undetectable.




                                                   17
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 34 of 50
Federal Bureau of Prisons                              Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                            August 2018


POST-TREATMENT MONITORING
• A quantitative HCV RNA viral load assessment is recommended at 12 weeks after completion
  of treatment; if HCV is undetectable, it defines an SVR.

• If the HCV viral load is again undetectable at 6 to 12 months after the end of treatment, the
  inmate may be removed from the chronic care clinic for this condition, so long as he or she
  has no cirrhosis, complications, or related comorbidities, and the HCV infection has been
  changed to “resolved” in the problem list.

 Recurrent viremia following an SVR may be due to relapse or reinfection. To help distinguish between
  the two in such cases, an HCV genotype, along with subtyping for genotype 1, should be obtained. If
  the post-SVR genotype is the same as the pre-treatment genotype, it is not possible to distinguish
  relapse from reinfection.


ONGOING MONITORING
Periodic monitoring is recommended for all those with active infection, including acute HCV
infection, HCV treatment failures, relapse of HCV infection or reinfection, and those with
chronic HCV infection who are not yet treated.
• For cases without advanced fibrosis, cirrhosis, or complications, annual evaluation is
  appropriate. This evaluation should include a focused review of systems and patient education
  relevant to HCV, vital signs and a focused physical examination, and lab monitoring (CBC,
  PT/INR, liver panel, serum creatinine, calculated GFR, and calculation of the APRI score).

• For patients with cirrhosis or significant comorbidities, evaluation is recommended at least
  every six months; more frequently as clinically indicated.

• In cases of acute HCV infection, monitoring for spontaneous clearance of the infection with
  ALT and quantitative HCV RNA levels every four to eight weeks, for six to twelve months, is
  recommended. If viremia persists after that time, continue to monitor and manage the case as
  a chronic infection. In most cases of acute HCV infection, treatment may be deferred to allow
  for spontaneous clearance of viremia. However, in some cases there may be a compelling
  reason to treat the acute infection in order to prevent severe complications, e.g., HCV
  infection superimposed on established cirrhosis or advanced fibrosis.




                                                18
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 35 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


8. SPECIAL CONSIDERATIONS

HCV INFECTION WITH MORE THAN ONE GENOTYPE
Very little data are available to guide the selection of a DAA regimen when more than one HCV
genotype are present at the same time. In such cases, selection of a regimen that is effective
against both of the existing genotypes is appropriate, in consultation with a BOP Hepatitis
Clinical Pharmacy Consultant or Central Office Physician.

HBV COINFECTION
In patients coinfected with HBV and HCV, HBV reactivation may occur during or after
treatment with HCV DAAs. Testing for HBV infection—including HBsAg, anti-HBs, and
anti-HBc, as well as HBV DNA levels in those with a reactive HBsAg—is recommended for all
patients being considered for treatment of HCV infection.
• If criteria for treatment of HBV are met, it is recommended that HBV treatment be started prior
   to or at the same time as HCV treatment, and monitored according to HBV treatment
   guidance.
• If criteria for treatment of HBV infection are NOT met, monitoring of HBV DNA is
   recommended every 4 weeks during HCV treatment and for 3 months after treatment is
   completed. Initiate antiviral HBV treatment if the HBV DNA level increases more than
   10-fold from baseline or above 1,000 IU/ml if it was previously undetectable. Alternatively,
   HBV antiviral therapy may be prescribed during HCV treatment and for 3 months after
   treatment completion.
• For isolated anti-HBc positive cases with negative HBsAg and anti-HBs, monitor ALT at
  baseline, at the completion of HCV treatment, and again during post-treatment follow-up.

HIV COINFECTION
Currently recommended HCV regimens are equally effective for HCV mono-infection and
coinfection with HIV. However, an alternative HCV regimen or an alternative antiretroviral
medication regimen may be necessary due to potential drug interactions between the HCV DAAs
and certain antiretrovirals.

The following are links to tables showing drug interactions between the HIV antiretrovirals and the
HCV Direct Acting Antivirals (DAAs):
• https://aidsinfo.nih.gov/guidelines/htmltables/1/5536 (Table 12)
• https://www.hcvguidelines.org/unique-populations/hiv-hcv (scroll to the bottom of the page)




                                                 19
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 36 of 50
Federal Bureau of Prisons                                Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                              August 2018


DECOMPENSATED CIRRHOSIS
Treatment of HCV patients with decompensated cirrhosis should be managed in consultation with
an experienced clinician/specialist, with treatment requests considered on a case-by-case basis.
HCV treatment recommendations for patients with decompensated cirrhosis apply regardless of
eligibility for a liver transplant or the presence of hepatocellular carcinoma. The regimens and
other considerations are listed below. Inmates with decompensated cirrhosis and a CTP score ≥ 9
may meet reduction in sentence criteria
 See TABLE 2 for a summary of treatment recommendations for decompensated cirrhosis.

HCV GENOTYPE 1, 4, 5, OR 6 WITH DECOMPENSATED CIRRHOSIS:
 See the section that discusses the use of ribavirin with this group.
• The treatment options for HCV genotype 1, 4, 5, or 6 with decompensated cirrhosis, either
   treatment-naïve or treatment-experienced with peginterferon+ribivarin, are as follows:
   ►   Ledipasvir/sofosbuvir + low initial dose ribavirin for 12 weeks (or ledipasvir/sofosbuvir
       for 24 weeks in ribavirin-ineligible cases)
   ►   Sofosbuvir/velpatasvir + ribavirin for 12 weeks (or sofosbuvir/velpatasvir for 24 weeks in
       ribavirin-ineligible cases)
   ►   Genotypes 1 or 4 only: Daclatasvir + sofosbuvir + low initial dose ribavirin for 12 weeks
       (or daclatasvir + sofosbuvir for 24 weeks in ribavirin-ineligible cases)

• For cases with a history of treatment failure with a regimen containing sofosbuvir, one of the
   the following two regimens is recommended:
   ►   Ledipasvir/sofosbuvir + low initial dose ribavirin for 24 weeks
   ►   Sofosbuvir/velpatasvir + ribavirin for 24 weeks

• For cases with a history of treatment failure with a regimen containing an NS5A inhibitor, the
   following regimen is recommended:
   ►   Sofosbuvir/velpatasvir + ribavirin for 24 weeks

HCV GENOTYPE 2 OR 3 WITH DECOMPENSATED CIRRHOSIS:
 See the section that discusses the use of ribavirin with this group.
• The treatment options for HCV genotype 2 or 3 with decompensated cirrhosis, either treatment-
   naïve or treatment-experienced with peginterferon+ribivarin, are as follows:
   ►   Once-daily daclatasvir + once-daily sofosbuvir + low initial dose of ribavirin for 12 weeks
       (or daclatasvir + sofosbuvir for 24 weeks in ribavirin-ineligible cases)
   ►   Once-daily sofosbuvir/velpatasvir + ribavirin for 12 weeks (or sofosbuvir/velpatasvir for
       24 weeks in ribavirin-ineligible cases)

• For cases with a history of treatment failure with a regimen containing sofosbuvir or an NS5A
   inhibitor, the following regimen is recommended:
   ►   Sofosbuvir/velpatasvir + ribavirin for 24 weeks.




                                                  20
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 37 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 38 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 39 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


CHRONIC KIDNEY DISEASE (CKD)
HCV is independently associated with the development of chronic kidney disease (CKD).
Published studies indicate that HCV is associated with 1) a higher risk of developing proteinuria
and CKD; 2) a higher risk for progression to end-stage-liver-disease (ESLD); and 3) an increased
risk of mortality for dialysis patients.

No dosage adjustment is required for any of the current DAAs when the GFR is ≥ 30 (CKD stages
1, 2, and 3). For cases being considered for renal transplantation, consultation with the transplant
consultant is recommended regarding timing of HCV treatment relative to transplantation.
• For patients with GFR < 30 (CKD stages 4 and 5), and any HCV genotype—either with no
  cirrhosis or with compensated cirrhosis, and either treatment-naïve or treatment-
  experienced—the recommended DAA treatment regimens are as follows:
  ► Glecaprevir/pibrentasvir once daily for 8 to 16 weeks may be used for all genotypes,

     Duration of treatment is the same as for those without CKD. No dosage adjustment is
     required.
   ►   Elbasvir/grazoprevir once daily for 12 weeks may be used ONLY for genotypes 1a, 1b, or 4. It
       appears NOT to be a good choice for most DAA-experienced cases. No dosage adjustment
       is required. NS5A resistance testing is not required when elbasvir/grazoprevir is used to
       treat genotype 1a with a GFR < 30.
        See discussion of elbasvir/grazoprevir in Section 6.

• Ribavirin doses must be decreased with GFRs ≤50. For GFRs 30–50, ribavirin is dosed
  200 mg alternating every other day with 400 mg. For GFR <30, including hemodialysis, the
  ribavirin dose is 200 mg daily.

• For kidney transplant recipients with HCV genotype 1 or 4 with no cirrhosis or with
  compensated cirrhosis, either treatment-naïve or treatment-experienced, glecaprevir (300mg) /
  pibrentasvir (120mg) or ledipasvir (90mg) / sofosbuvir (400mg), once daily for 12 weeks are
  the preferred DAA regimens. No dosage adjustments are required.

• For kidney transplant recipients with HCV genotype 2, 3, 5, or 6 with no cirrhosis or with
  compensated cirrhosis, either treatment-naïve or treatment-experienced, glecaprevir (300mg) /
  pibrentasvir (120mg) is the preferred DAA regimen. No dosage adjustment is required.




                                                 23
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 40 of 50
Federal Bureau of Prisons                              Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                            August 2018


PREGNANCY
Safety and efficacy data are limited regarding use of HCV DAAs during pregnancy. The current
AASLD/IDSA guidance does NOT recommend treatment of HCV during pregnancy.

Ribavirin is contraindicated during pregnancy:
• Women of childbearing potential who are being considered for an HCV regimen that includes
  ribavirin should be counseled on the adverse fetal effects of ribavirin. They should be advised
  not to become pregnant during treatment with ribavirin and for six months after the treatment
  has ended. They should also be advised that the same risks apply if a male sex partner is being
  treated with ribavirin.
    A negative pregnancy test should be documented prior to starting treatment with ribavirin, monthly
     during treatment, and for six months after treatment.

• Men being treated with ribavirin should also be counseled on the adverse fetal effects of
  ribavirin. They should be advised not to cause pregnancy in their female sex partners during
  treatment with ribavirin and for six months after the treatment has ended.




                                                24
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 41 of 50
Federal Bureau of Prisons                                Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                              August 2018


                                           REFERENCES

AASLD/IDSA. Recommendations for testing, managing, and treating hepatitis C. AASLD/IDSA website.
http://www.hcvguidelines.org. Updated May 24, 2018. Accessed August 2018.
    Note about the AASLD/IDSA website: To provide healthcare professionals with timely guidance as
    new therapies are available and integrated into HCV regimens, the American Association for the
    Study of Liver Diseases (AASLD) and the Infectious Diseases Society of America (IDSA), have
    developed a web-based process for the rapid formulation and dissemination of evidence-based,
    expert-developed recommendations for hepatitis C management.
     Please refer to the AASLD/IDSA website for any updates since May 24, 2018.

Guidelines for the Use of Antiretroviral Agents in HIV-1-Infected Adults and Adolescents. AIDSinfo
website. https://aidsinfo.nih.gov/guidelines. Updated October 17, 2017. Accessed August 2018.

Terrault NA, Bzowej NH, Chang K-M, et al. 2015 AASLD guidelines for treatment of chronic hepatitis B.
Heptology. 2016;63(1)-261–283.
Available at: https://aasldpubs.onlinelibrary.wiley.com/doi/epdf/10.1002/hep.28156. Accessed August
2018.

Terrault NA, Lok ASF, McMahon BJ, et al. Update on prevention, diagnosis, and treatment of chronic
hepatitis B: AASLD 2018 hepatitis B guidance. Heptology. 2018;67(4);1560–1599.
Available at: https://aasldpubs.onlinelibrary.wiley.com/doi/epdf/10.1002/hep.29800. Accessed August
2018.




                                                 25
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 42 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 43 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 44 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 45 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 46 of 50
Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 47 of 50
Federal Bureau of Prisons                               Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                             August 2018


APPENDIX 5. RESOURCES—PREVENTION AND TREATMENT OF VIRAL HEPATITIS

HEALTH CARE PROFESSIONALS
• American Association for the Study of Liver Diseases and Infectious Disease Society of
   America Hepatitis C Guidance
   http://www.hcvguidelines.org
• Centers for Disease Control and Prevention
   National Center for Infectious Diseases—Hepatitis Branch
   http://www.cdc.gov/ncidod/diseases/hepatitis/
• MELD Score Calculator
   http://optn.transplant.hrsa.gov/converge/resources/MeldPeldCalculator.asp?index=98
• National Institutes of Health
   National Institute of Diabetes and Digestive and Kidney Diseases
   http://www.niddk.nih.gov
• National Clinicians’ Post-Exposure Prophylaxis PEPline: (888) 448-4911
   http://www.nccc.ucsf.edu/
• U.S. Department of Veterans Affairs National Hepatitis C Program
   http://www.hepatitis.va.gov/


PATIENT EDUCATION
• American Liver Foundation (ALF)
   http://www.liverfoundation.org
• Centers for Disease Control and Prevention (CDC)
   http://www.cdc.gov/idu/hepatitis/index.htm
• Hepatitis Foundation International (HFI)
   http://www.hepfi.org
• The National Digestive Diseases Information Clearinghouse (NDDIC)
   http://www.digestive.niddk.nih.gov/ddiseases/pubs/hepc ez/index.htm
• U.S. Department of Veterans Affairs National Hepatitis C Program—For Veterans
   and the Public
   http://www.hepatitis.va.gov/patient/index.asp




                                                   31
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 48 of 50
Federal Bureau of Prisons                            Evaluation and Management of Chronic HCV Infection
Clinical Guidance                                                                          August 2018


APPENDIX 6. HEPATITIS C T REATMENT ALGORITHM/NONFORMULARY REQUEST WORKSHEET


The BOP Hepatitis C Treatment Algorithm/Nonformulary Request Worksheet is available on the next
page.




                                              32
        Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 49 of 50
August 2018               Hepatitis C Treatment Algorithm/Nonformulary Request Worksheet
U.S. DEPARTMENT OF JUSTICE                                          FEDERAL BUREAU OF PRISONS

Inmate Name:                                              Projected Release Date:
Register Number:                                          Weight (lb.):        (within 90 days of request)
APRI Score:        APRI Date:
 APRI = ([AST/ULN AST]/Plt) x 100
                                                          HCV Genotype:      1a   1b   2     3   4    5      6
CTP Score(if cirrhotic):                  Date:           Liver Biopsy Result (amount of fibrosis):
POINTS (circle):      1         2           3                       Date Performed:        ☐ Not Performed
Albumin(g/dL):      >3.5      2.8-3.5      <2.8
                                                          ☐ Portal ☐ Periportal ☐ Bridging ☐ Cirrhosis ☐ None
Bilirubin(mg/dL):    <2        2-3          >3
INR:                <1.7      1.7-2.3      >2.3
                                                          Note: For regimens with elbasvir/grazoprevir in the
                                                          treatment of HCV genotype 1a, an HCV NSSA virologic
Encephalopathy:     none     grade 1-2   grade 3-4        resistence test is required.
Ascites:            none      diuretic   diuretic
                             responsive refractory
Prior Antiviral Treatment for HCV: ☐ No ☐ Yes       If yes, answer the following:
Drug Names and Dosages:
Start Date:                Stop Date:              Reason stopped:
Prior Treatment Response ☐ SVR ☐ Relapser ☐ Partial Responder ☐ Null Responder
Requested Treatment Regimen(check all that apply):
☐ Daclatasvir              ☐ Sofosbuvir              ☐ Simeprevir        ☐ Ledipasvir/sofosbuvir (Harvoni®)
☐ Paritapravir/ritonavir/ombitasvir /dasabuvir (Viekira              XRTM)
☐ Paritaprevir/ritonavir/ombitasvir (Technivie®)
☐ Elbasvir/grazoprevir (Zepatier®)                ☐ Glecaprevir/pibrentasvir (Mavyret TM)
☐ Sofosbuvir/velpatasvir (Epclusa®)               ☐ Sofosbuvir/velpatasvir/voxilaprevir (Vosevi®)
☐ Ribavirin                ☐ Other_______________
Medical Clearance:
☐ Sentenced inmate with sufficient time remaining on sentence to complete a course of treatment
  prior to halfway house (RRC), home confinement, or GCT/Full Term release.
☐ No sanctions for drug or alcohol/intoxicant possession/use, or tattooing within previous 1 year.
☐ No documented non-adherence to prior therapy, failure to complete pretreatment evaluation
  process, or unwillingness to commit or consent to HCV treatment.
☐ No contraindications or drug interactions with requested treatment regimen
☐ No uncontrolled or unstable medical or mental health conditions.
☐ No current pregnancy

Health Services Staff Name / Signature / Date / Institution


Required Documentation – include copies of the following with this request:
☐ CBC, serum creatinine and eGFR, liver panel, INR (dated within 90 days of request)
☐ HCV RNA viral load (reported as IU/ml) and genotype (dated within 90 days of request)
☐ HIV Ab – if positive, include CD4 and HIV viral load (dated within 90 days of request) and
  current antiretroviral medication regimen
☐ Hepatitis B serology (sAb, sAg, and cAb)- if sAg reactive, include eAg, eAb, and HBV DNA viral
  load
☐ Liver biopsy report (if performed, but not required unless clinically indicated)
☐ If cirrhosis or APRI > 2(defined by pathology or clinical findings), include abdominal US or CT
☐ Pregnancy test if woman with child-bearing potential (dated within 90 days of request)
PROCEDURE FOR SUBMITTING HCV TREATMENT REQUEST
   - Generate a BEMR non-formulary request (NFR) for Hepatitis C Treatment Algorithm.
   - Include all information and attach all required documentation from above.
   - May scan and attach Hepatitis C Treatment Algorithm Nonformulary Request Worksheet to NFR.




                  Case 2:16-cv-04219-NKL Document 456 Filed 08/25/20 Page 50 of 50
